Citation Nr: 1110493	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO. 10-20 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel








INTRODUCTION

The Veteran served on active duty from December 1956 to October 1957.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran was originally denied service connection for a nervous disorder in February 1978 because there was no evidence of an inservice incurrence of any sort of mental disorder. That decision was not appealed and became final. In June 2008, the Veteran filed to reopen his claim, which has been characterized by the Board as a claim for service connection for a psychiatric disorder.

38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal 
records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile." In July 2010, the Veteran submitted specific information regarding his alleged 1957 treatment for a nervous disorder. He states that he was seen at the San Juan VA Medical Center (VAMC) in 1957. These records would relate to the Veteran's psychiatric disorder and may also contain evidence related to the Veteran's tinnitus, which he contends has existed since 1957. VA has not attempted to obtain these records, and must do so on remand.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen. With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought. To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the notice letter provided to the appellant in June 2008 included the criteria for reopening a previously denied claim and the criteria for establishing service connection.  It did not contain information concerning why the claim was previously denied.  On remand, adequate notice should be provided.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1. Additional VCAA notice must be provided to the Veteran, including a description of the provisions of the VCAA, notice of the evidence required to substantiate the claim, and notice of the Veteran's responsibilities and VA's responsibilities in developing the evidence, including what evidence the Veteran is responsible to obtain and what evidence VA will obtain.  Specifically, the notice should be in compliance with Kent. It should explain the definitions of "new" and "material" evidence and explain to the Veteran why his claim was originally denied in February 1978.

2. Obtain the Veteran's current and complete VA treatment records from the San Juan VAMC, dated 1957 forward.  Evidence of attempts to obtain these records should be associated with the claims file. Do not associate duplicate records with the claims file.

3. After completing the above action, the claim should be readjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

